LETTS, Judge.
This case involves a suit against Merrill, Lynch, Pierce, Fenner & Smith and its employee stockbroker for alleged improprieties in the handling of a customer’s account. Merrill, Lynch settled the matter with the plaintiff and a general release'was obtained. The court held that the general release also released the individual employee stockbroker and granted a summary judgment in his favor. We disagree and reverse.
The important operative fact here is that at the time the general release was given, the stockbroker no longer worked for Merrill, Lynch and the release only named Merrill, Lynch, together with its agents, employees, successors and assigns. Nonetheless, the stockbroker claims that the general release did cover him because he was in the employ of Merrill, Lynch at the time the cause of action arose and because of the circumstances out of which it arose.
*398We are sympathetic to this argument but find from a reading of the general release that the individual stockbroker was not, in fact, included within its language. As a consequence, we find that the granting of the summary judgment in his favor was erroneous and, accordingly, we reverse and remand for further proceedings.
REVERSE AND REMANDED.
GLICKSTEIN and BARKETT, JJ., concur.